144 Ga. App. 31 (1977)
240 S.E.2d 589
HOWARD
v.
THE STATE.
54793.
Court of Appeals of Georgia.
Submitted November 2, 1977.
Decided November 17, 1977.
Jack H. Affleck, Jr., for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
The only enumeration of error in this case is that, after the defendant's counsel invoked the rule of sequestration of witnesses, the nominal prosecutor was excepted from the rule. Under the decision in James v. State, 143 Ga. App. 696, following Jarrell v. State, 234 Ga. 410, 420 (216 SE2d 258) and other cases, where the trial court exercises his discretion in allowing a police officer who is the nominal prosecutor to remain in the courtroom based on the district attorney's statement that he cannot fairly and adequately represent the state without such officer's assistance, the discretion of the court in allowing him to remain will not be disturbed.
Judgment affirmed. Webb and Birdsong, JJ., concur.